Citation Nr: 0844041	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
major depressive disorder, and if so, whether service 
connection is warranted for the claimed disability. 

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a blow to the mouth, claimed as a jaw and teeth 
disorder, and if so, whether service connection is warranted 
for the claimed disability. 

3.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for pes 
planus, and if so, whether service connection is warranted 
for the claimed disability. 

4.  Entitlement to service connection for PTSD.

5.  Entitlement to an increased rating for degenerative 
changes of the right shoulder, currently evaluated as 10 
percent disabling.
6.  Entitlement to a compensable rating for a burn of the 
right hand and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that evidence associated with the 
veteran's claims folder indicates that he currently receives 
disability benefits from the Social Security Administration 
(SSA).  See VA treatment record dated in July 2004.  Where VA 
has actual notice of the existence of records held by SSA, 
which appear relevant to a pending claim, VA has a duty to 
assist by requesting those records from SSA.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Court of 
Appeals for Veterans Claims (Court) explained that even where 
the decision awarding SSA benefits was made years before a 
current claim, the records held by SSA may continue to have 
relevance, as SSA is obligated to discontinue disability 
benefits based on a change in a recipient's employability 
status, and SSA conducts periodic examinations to determine 
the employability status of recipients.  Murincsak, 2 Vet. 
App. at 371.  The Court further observed that, even if the 
records held by SSA are stale and there is ample recent 
evidence as to the present disability status of the claimant, 
the SSA records remain relevant for the purposes of VA's duty 
to assist in order to accurately rate a veteran's disability 
in light of his or her entire medical history.  Id. at 371-
72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42.  In addition, 
the duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court held that SSA records 
could not be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  Id. at 187-88.  In the present case, it is 
not clear whether the veteran's outstanding SSA records 
contain evidence pertaining to his claims on appeal.  
However, since there is no indication to the contrary, the 
Board concludes that a remand is necessary to obtain any SSA 
disability determination and records associated with the 
determination.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of any medical records 
used by that agency in making a 
determination on behalf of the veteran 
for SSA benefits purposes.  Any such 
records received should be associated 
with the veteran's claims folder.  If 
the search for such records has 
negative results, a statement to that 
effect should be placed in the 
veteran's claims folder.

2.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the veteran's claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

